DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
This communication is in response to
Application claim amendments filed on 11/04/2021, and 
Authorization for the below examiner’s claim amendments was given by Phone by Mr. Joseph Su (Reg. No. 69,761) on 11/16/2021.

The amendments filed on 11/04/2021have been entered.

The amendments to the specification overcome the objections previously set forth in the Office Action mailed on 08/04/2021.
Replacement sheet to Figure 1 is accepted and overcomes the drawing objection previously set forth in the Office Action mailed on 08/04/2021.
Claims amendments overcome the claim objection previously set forth in the Office Action mailed on 08/04/2021.
Claims amendments obviates claim interpretation under USC 112(f) previously set forth in the Office Action mailed on 08/04/2021.
Claims amendments overcome the USC 103, USC 112(a) and USC 112(b) rejections previously set forth in the Office Action mailed on 08/04/2021.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
Note: Proposed amendments marked manually with underlining and 
Claims

1. (Currently Amended) An object sharing system, comprising: 
a plurality of physical shared objects, respectively provided by a plurality of physical object suppliers; and 
a plurality of physical data servers, respectively provided by the object suppliers and connected to form a distributed data redundancy network so as to store a plurality of sub-secret data separated from shared secret information in a decentralized way, 
wherein the data server of each of the object suppliers is connected to the shared objects provided by the object supplier, and 
collects a required quantity of sub-secret data for reconstructing the shared secret information via the distributed data redundancy network so as to reconstruct the shared secret information for verifying an access right to the shared object for a physical user device when receiving an access request for the shared object from the user device, 
wherein each of the data servers comprises: 

randomly generating pseudo secret information corresponding to the shared secret information agreed and shared by a plurality of participants participating in a sharing of the shared object, 
encrypting the pseudo secret information by using the first conference secret key and pairing encryption results with parameter values being randomly selected to construct a message hiding the shared secret information, and 
separating the pseudo secret information and the message into the sub-secret data and storing the sub-secret data to the data servers in the decentralized way.
  
2. (Cancelled).  

3. (Previously Presented) The object sharing system according to claim 1, wherein the data server further calculates a plurality of hash values of the encryption results of the pseudo secret information by a one-way hash algorithm, separates the hash values, the pseudo secret information and the message into the sub-secret data, and stores the sub-secret data to the data servers in the decentralized way.  

4. (Previously Presented) The object sharing system according to claim 1, wherein the data server comprises: generating a first public key and a first private key of the first public and private key pair by using a first seed parameter provided by the user 

5. (Previously Presented) The object sharing system according to claim 4, wherein the data server further comprises: accepting a cancellation request of the user device or the shared object for the second conference secret key and the third conference secret key; restoring the first public and private key pair by using the first seed parameter provided by the user device, and restoring the second public and private key pair by using the second seed parameter provided by the object supplier; using the first private key and the second public key as parameters for restoring the second conference secret key and cancelling the second conference secret key; using the second public key, the second private key and the unique identification value representing the shared object as parameters for restoring the third public key and the third private key of the shared object; and using the third private key and the second 

6. (Previously Presented) The object sharing system according to claim 4, wherein each of the user device and the shared object randomly selects the parameter values, uses the first conference secret key for performing a value pairing on the encryption results, and transmits pairing results to the data servers, respectively; and the data server pairs a hidden value for reconstructing the shared secret information with values of the shared secret information, performs a Lagrange polynomial interpolation calculation on a pairing result and the pairing results received from the user device and the shared object to construct a polynomial hiding the shared secret information, and calculates a plurality of function values of the polynomial to be the message hiding the shared secret information.  

7. (Previously Presented) The object sharing system according to claim 6, wherein the data server further comprises: receiving the access request for the provided shared object from the user device, and collecting the required quantity of the sub-secret data for reconstructing the shared secret information via the distributed data redundancy network, wherein the user device and the shared object respectively use the first private key and the third private key as parameters for calculating the second conference secret key and the third conference secret key, use the second conference secret key and the third conference secret key to encrypt the pseudo secret information to generate encryption results, and transmit the encryption results to the data server; 

8. (Previously Presented) The object sharing system according to claim 6, wherein the shared object further comprises: receiving the access request for the provided shared object from the user device, and collecting the required quantity of the sub-secret data for reconstructing the shared secret information via the distributed data redundancy network by using the data server, wherein the user device and the shared object respectively use the first private key and the third private key as parameters for calculating the second conference secret key and the third conference secret key configured to encrypt the pseudo secret information to generate encryption results; and
the shared object determines whether the received encryption results are equal to the encryption results previously obtained to thereby determine whether to receive the encryption results, performs the value pairing on the encryption results by using the parameter values previously selected to reconstruct the polynomial hiding the shared secret information when the shared object receives the required quantity of the encryption results for reconstructing the shared secret information, and substitutes the 

9. (Previously Presented) The object sharing system according to claim 1, wherein the data server performs a symmetric-key algorithm on the pseudo secret information by using the first conference secret key.  
10. (Previously Presented) The object sharing system according to claim 1, wherein when the shared secret information is separated into n shared secret data, the data server collects (n+1) sub-secret data via the distributed data redundancy network to reconstruct the shared secret information, wherein n is an integer greater than 2.  

11. (Currently amended) An object sharing method, adapted to an object sharing system comprising a plurality of shared objects and a plurality of data servers respectively provided by a plurality of object suppliers, 
wherein each of the data servers is connected to each other to form a distributed data redundancy network, and the method comprises: 
storing a plurality of sub-secret data separated from shared secret information in a decentralized way by the data servers; 
receiving, by one of the shared objects, an access request sent by a user device; 
collecting a required quantity of the sub-secret data for reconstructing the shared secret information via the distributed data redundancy network by the data server connected to the shared object; and 

wherein the step of storing the sub-secret data separated from the shared secret information in the decentralized way by the data servers comprises: 
generating at least one first conference secret key of the shared secret information by using a first public and private key pair of the user device and a second public and private key pair of the object supplier; 
randomly generating pseudo secret information corresponding to the shared secret information agreed and shared by a plurality of participants participating in a sharing of the shared object; 
encrypting the pseudo secret information by using the first conference secret key and pairing encryption results with parameter values being randomly selected to construct a message hiding the shared secret information; and 
separating the pseudo secret information and the message into the sub-secret data and storing the sub-secret data to the data servers in the decentralized way.  

12. (Cancelled).  

13. (Previously Presented) The method according to claim 11, wherein the step of storing the sub-secret data separated from the shared secret information in the decentralized way by the data servers further comprises: calculating a plurality of hash values of the encryption results of the pseudo secret information by a one-way hash 

14. (Previously Presented) The method according to claim 11, wherein the step of generating the at least one first conference secret key of the shared secret information by using the first public and private key pair of the user device and the second public and private key pair of the object supplier comprises: generating a first public key and a first private key of the first public and private key pair by using a first seed parameter provided by the user device, and generating a second public key and a second private key of the second public and private key pair by using a second seed parameter provided by the object supplier; using the first private key and the second public key as parameters for generating a second conference secret key; using the second public key, the second private key and a unique identification value representing the shared object as parameters for generating a third public key and a third private key of the shared object; using the third private key and the second public key as parameters for generating a third conference secret key; and using the second private key, the third public key and the first public key as parameters for generating the first conference secret key of the shared secret information.  

15. (Original) The method according to claim 14, further comprising: accepting a cancellation request of the user device or the shared object for the second conference secret key and the third conference secret key; restoring the first public and private key 

16. (Original) The method according to claim 14, wherein the step of storing the sub-secret data separated from the shared secret information in the decentralized way by the data servers further comprises: randomly selecting the parameter values, using the first conference secret key for performing a value pairing on the encryption results, and transmitting pairing results to the data servers by the user device and the shared object, respectively; pairing a hidden value for reconstructing the shared secret information with 11Customer No.: 31561 Docket No.: 87023-US-PA Application No.: 16/551,683 values of the shared secret information by the data server; performing a Lagrange polynomial interpolation calculation on a pairing result and the pairing results received from the user device and the shared object by the data server to construct a polynomial hiding the shared secret information; and calculating a plurality of function values of the polynomial by the data server to be the message hiding the shared secret information.  



18. (Original) The method according to claim 16, wherein the step of using the collected sub-secret data to reconstruct the shared secret information by the shared object or the data server connected to the shared object comprises: using the first private key and the third private key as parameters for calculating the second conference secret key and the third conference secret key respectively by the user device and the shared object, and encrypting the pseudo secret information by using 

19. (Previously Presented) The method according to claim 11, wherein the step of encrypting the pseudo secret information by using the first conference secret key comprises: performing a symmetric-key algorithm on the pseudo secret information by using the first conference secret key.  

20. (Previously Presented) The method according to claim 11, wherein the step of using the collected sub-secret data to reconstruct the shared secret information by the shared object or the data server connected to the shared object comprises: when the shared secret information is separated into n shared secret data, collecting (n+1) sub-secret data via the distributed data redundancy network by the shared object or the 

Allowable Subject Matter
Above Claims 1, 3-11 and 13-20 are allowed.
The following is a statement of reasons for indication of allowable subject matter.
Cited and relevant prior art of record:
Bernat et. al. (US 11032259 B1),
Tullis et. al. (US 8010671 B2),
Tullis et. al. (US 8010671 B2), and
Randhawa (US 9077580 B1).
Bernat teaches a shared storage devices network connected with shared servers to enable various storage controllers facilitating access to the shared storage devices and allowing user clients fulfil their requests of reading/writing protected data. Bernat further discloses, an encrypted key for each storage device is encrypted using hash of a combination of storage device specific value and master/shared secret, which is reconstructed from decentralized and distributed secret shares at a later/future time when a specific storage device is requested to be accessed, where the shared secret is generated from a polynomial function. Tullis discloses resource providers sharing resources through web services. Paolini discloses stashing secret data, which is part of an electronic document, in multiple blockchains, where the document is split into multiple shares so that at a future time, any peer device must possess a sufficient minimum number of shares in order to recover/reconstruct the secret data. Randhawa discloses nodes that use redundant computing resources in order to provide continued 
While the aforementioned prior arts disclose the aforementioned concepts, however, none of the above prior arts, individually or in combination, disclose the limitations the manner recited. Particularly, none of the prior arts discloses generating a first conference secret key from key pair of the user device and key pair of the object supplier, randomly generating pseudo secret information corresponding to secret agreed upon by participants, encrypting the pseudo secret information using the generated first conference secret key and pairing the results with random values selected to construct a message hiding shared secret information and separating the pseudo secret information and the message into the sub-secret data and storing the sub-secret data to the data servers in a decentralized way. Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above independent claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.